Exhibit 10.2

 



AMENDMENT TO

UNSECURED PROMISSORY NOTE

 

This Amendment (this “Amendment”) to that $1,600,000 Unsecured Promissory Note
dated as of May 10, 2016 (the “Note”), by and between Vaccinogen, Inc., a
Maryland corporation (“Vaccinogen”) and KLP Enterprises, LLC, a limited limited
liability company formed under the laws of Delaware (the “Lender”), is effective
as of June 30, 2016.

 

WHEREAS, Vaccinogen and the Lender would like to extend the maturity of the Note
to August 15, 2016 subject to the terms and conditions set forth herein and in
the Note;

 

NOW THERFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth herein, the parties hereby agree as
follows:

 

Agreement

 

1.                  Maturity. Section 3 of the Note is hereby amended and
restated in its entirety as follows:

 

Maturity. The entire Principal Amount and all accrued interest shall become
fully due and payable on August 15, 2016 (the “Maturity Date”); provided that,
at any time before the Maturity Date, the Lender may elect to convert part or
all of the outstanding principal and any interest due and payable under the
Promissory Note at such time into shares of Vaccinogen’s common stock, par value
$0.0001 per share (the “Common Stock”), at a rate of $2.00 per share by
providing written notice to Vaccinogen of such election (the “Conversion
Right”). Upon receipt of such written notice, Vaccinogen shall issue the
corresponding whole number of shares to the Lender within a commercially
reasonable period of time. For the avoidance of doubt, an issuance of the Common
Stock pursuant to this paragraph shall not constitute a default under this Note.

 

2.                  Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Note.

 

3.                  Effect on the Note. Except as expressly amended or modified
by this Agreement, all terms, conditions and covenants contained in the Note
remain in full force and effect.



 

4.                  Counterparts. This Amendment may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, of
the parties hereto.



 

5.                  Governing Law. This Note and all actions arising out of or
in connection with this Note shall be governed by and construed in accordance
with the laws of the State of Maryland.





 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their respective behalves by their duly authorized signatories as of July 1,
2016.

 

 

VACCINOGEN, INC.

 

 

By: /s/ Andrew L. Tussing                  

Name: Andrew L. Tussing

Title: Chairman and Chief Executive Officer



 

 

AGREED TO AND ACKNOWLEDGED

 

KLP ENTERPRISES, LLC

 

 

By: /s/ Andrew Wingate                   

Name: Andrew Wingate

Title: Manager



